UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-6283


ARTHUR RODGERS,

                  Plaintiff - Appellant,

          v.

WARDEN SHEARIN; GREG FLURY; AVA JOUBERT,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:13-cv-02902-CCB)


Submitted:   June 19, 2014                    Decided: June 23, 2014


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur Rodgers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Arthur   Rodgers    appeals      the    district   court’s   orders

dismissing without prejudice his 42 U.S.C. § 1983 (2012) civil

rights complaint for failure to comply with the court’s earlier

order    to    particularize     and   amend    the    complaint,   and    denying

Rodgers’ Fed. R. Civ. P. 59(e) motion to alter or amend that

judgment.       We have reviewed the record and find no reversible

error.        Accordingly, we affirm for the reasons stated by the

district court.        See Rodgers v. Shearin, No. 1:13-cv-02902-CCB

(D. Md. Jan. 31, 2014 & Feb. 27, 2014).                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                          AFFIRMED




                                         2